                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In Re: Jason L. Girven                                       Case No. 15-57419-mlo
       Nicole L. Girven                                      Chapter 13
               Debtors.                                      Hon: Maria Oxholm
_____________________________/

                    PROPOSED POST-CONFIRMATION PLAN MODIFICATION

       Debtors, Jason and Nicole Girven, have filed papers with the Court to modify their
confirmed Chapter 13 Plan.

       An Order Confirming Plan was entered on May 27, 2016 and Debtors propose to modify
the confirmed Plan pursuant to LBR3015-2(b) as follows:

       1. Debtors seek to excuse the existing delinquency on the Trustee’s records and excuse
          plan payments through the end of December, 2019.

       2. Debtors’ Plan will still yield a 100% dividend to unsecured creditors.

       3. The impact on each class of creditors of this Plan Modification is as follows:
               a.      Class 2 and Class 4 creditors will have no impact.

               b.      Class 3 creditors will have no impact.

               c.      Class 5 creditors will have no impact.

               d.      Class 6 creditors will have no impact.

               e.      Class 7 creditors will have no impact.

               f.      Class 8 creditors will have no impact.

               g.      Class 9 creditors will have no impact.

       In all other respects, the Order Confirming Plan referred to above shall remain in full
force and effect.

        The reason for the filing of said proposed Post-Confirmation Plan Modification are as
follows:

       Debtor husband is under medical treatment since July 2019 and is receiving short term
       disability benefits.

       That attached hereto include a proposed order marked as Exhibit A, a liquidation
analysis marked as Exhibit B, and a plan calculation marked as Exhibit C.

Dated: November 14, 2019                     /s/ Robert W. Bishop_________________
                                             ROBERT W. BISHOP (P66345)
                                             Attorney for Debtor
                                             24405 Gratiot
                                             Eastpointe, MI 48021
                                             586/775-0660
                                             bermanbishop@gmail.com

  15-57419-mlo        Doc 94   Filed 11/14/19     Entered 11/14/19 14:37:15        Page 1 of 4
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In Re: Jason L. Girven                                      Case No. 15-57419-mlo
       Nicole L. Girven                                     Chapter 13
               Debtors.                                     Hon: Maria Oxholm
_____________________________/


                     ORDER MODIFYING PLAN POST-CONFIRMATION

         Upon the reading and filing of Attorney for Debtor(s), BERMAN & BISHOP, PLLC by
Robert Bishop, NOTICE OF PROPOSED POST-CONFIRMATION PLAN MODIFICATION
which was presented to this Court pursuant to L.B.R. 9014-1, and no objections having been
filed to the said Petition and a Certificate of No Response having been filed with this Court;


       IT IS HEREBY ORDERED that:
              a. The existing delinquency on the Trustee’s records is excused.
              b. Plan payments through the end of December 31, 2019 are excused.

       IT IS FURTHER ORDERED that in all other respects, the Plan and Order Confirming
       Plan shall remain in full force and effect.




  15-57419-mlo      Doc 94     Filed 11/14/19     Entered 11/14/19 14:37:15       Page 2 of 4
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In Re: Jason L. Girven                                         Case No. 15-57419-mlo
       Nicole L. Girven                                        Chapter 13
               Debtor.                                         Hon: Maria Oxholm
_____________________________/

             Notice of Deadline to Object to Proposed Chapter 13 Plan Modification

   The deadline to file an objection to the attached proposed chapter 13 plan modification is 21
days after service.

  If no timely responses are filed to a proposed post-confirmation plan modification, the
proponent may file a certificate of no response and request entry of an order approving the plan
modification.

   If a timely objection is filed, the Court will set the matter for hearing and give notice of the
hearing to the debtor, the proponent of the plan modification, the trustee and any objecting
parties. In that event, the plan modification will become effective when the Court enters an
order overruling or resolving all objections.

    Objections to the attached proposed chapter 13 plan modification shall be served on the
following:
                You must also mail a copy to:

       ROBERT W. BISHOP (P66345)                       TAMMY L. TERRY(P46254)
       Attorney for Debtor                             Standing Chapter 13 Trustee
       24405 Gratiot Ave.                              535 Griswold, Suite 2100
       Eastpointe, MI 48021                            Detroit, MI 48226
       (586)775-0600                                   (313)962-5035
       bermanbishop@gmail.com

Dated: November 14, 2019                       /s/ Robert W. Bishop_________________
                                               ROBERT W. BISHOP (P66345)
                                               Attorney for Debtor
                                               24405 Gratiot Ave.
                                               Eastpointe, MI 48021
                                               586/775-0660
                                               bermanbishop@gmail.com




  15-57419-mlo       Doc 94      Filed 11/14/19      Entered 11/14/19 14:37:15         Page 3 of 4
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In Re: Jason L. Girven                                     Case No. 15-57419-mlo
       Nicole L. Girven                                    Chapter 13
               Debtor.                                     Hon: Maria Oxholm
_____________________________/

                                 CERTIFICATE OF SERVICE

       The undersigned, being first duly sworn, deposes and states that on November 14, 2019
a copy of the following was served (electronically and/or by United States Mail, postage
prepaid):

DOCUMENT(S):                 NOTICE OF DEADLINE TO OBJECT AND NOTICE OF
                             PROPOSED POST-CONFIRMATION PLAN MODIFICATION,
                             PROPOSED ORDER

ADDRESSEE(S):                TAMMY L. TERRY, CHAPTER 13 TRUSTEE
                             535 Griswold, Suite 2100
                             Detroit, MI 48226

                             ALL CREDITORS LISTED ON ATTACHED MATRIX

       I DECLARE THE ABOVE STATEMENTS ARE TRUE AND ACCURATE TO THE BEST
OF MY INFORMATION, KNOWLEDGE AND BELIEF AND THAT THE ATTACHED MATRIX IS
A MATRIX THAT WAS OBTAINED FROM PACER.

Dated: November 14, 2019

                                                           /s/ Terrah Salamone
                                                           Terrah Salamone
                                                           24405 Gratiot Ave.
                                                           Eastpointe, MI 48021
                                                           586/775-0660
                                                           bermanbishop@gmail.com




  15-57419-mlo      Doc 94     Filed 11/14/19    Entered 11/14/19 14:37:15       Page 4 of 4
